department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue code xxxxxxxxxxkxxkx xxxxxxxxkxxkxkxx xxxxxkxxxkkxxxxxx se t ep rai ty xxxxxxxxkxkxxkxkxkxxxxkxkxkx xxxxxxxxxkxxkxxxkxxkxxkxkxkk xxxxxxxxxxxkxxkxkxkxkxxkxkxkk xxxxxxxkxxkxxkxxkxkxxkxxkkxkx xxxxxxxxxkxkxxkxxxkxkxxkxkkx xxxxxxxkxxxxkxxkkxxkxkxkkx xxxxxxxkxxkxxxkkxxkxkxkxkxkxkx xxxxxxxxxxxxxxxxxxxxxkx xxxxxxkkxxkxxkxkxxkxkxkxkkxkkn xxxxxxxkxkxxkxkxxxkkxkxkxkkxkkk legend taxpayer a ira x account f dear xxxxxxxxxxxxx financial_institution f date date amount c this is in response to your ruling_request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xkxkxkkxkxkxkkkkkxkkkkk page taxpayer a age represents that on date he received a distribution of amount c from ira x maintained by financial_institution f taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of financial_institution f to follow taxpayer a’s instructions which led to the placement of amount c in a non-ira account taxpayer a further represents that amount c has not been used for any other purpose taxpayer a owns an individual_retirement_arrangement ira which is maintained at financial_institution f taxpayer a asserts that he has been taking his required minimum distributions on an annual basis for many years and this is the first time he has encountered a problem on date taxpayer a requested a distribution of amount c and thought that he had cancelled the automatic distribution however a second distribution of the same amount was automatically distributed on date upon learning of the error taxpayer a contacted financial_institution f within the 60-day rollover period and informed them that his instructions had been misunderstood and asked that the transfer be reversed financial_institution f placed amount c that was distributed on date as a required_minimum_distribution in account f on date financial_institution f also placed the second distribution of amount c that was made in error into account f a non-ira account based on the facts and representations a ruling is requested that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan xxxxxkxkxxkxxkxkxkxkkkk page may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 i of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover within the day rollover period prescribed by sec_408 of the code was due to an error committed by financial_institution f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to redeposit amount c into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount c will be considered a valid rollover_contribution within the meaning of sec_408 of the code xxxxxxxxkkxkxkkkkkk page this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact xxxxxxxx id number xxxxxxxx at xxkxkxkxxxxxx please address all correspondence to se t ep ra t4 sincerely yours a hak perry fe laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
